Citation Nr: 9912494	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of a loan guaranty 
indebtedness in the amount of $13,709.89, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955, and from March 1956 to February 1981.

This matter arises from various decisions rendered since 
April 1995 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Muskogee, 
Oklahoma, Regional Office (RO).  In the aggregate, these held 
that the veteran was entitled to a waiver of the recovery of 
a portion of a loan guaranty indebtedness, but that it would 
not be against the principles of equity and good conscience 
to require that he repay $13,709.89 of that debt.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

Following preliminary review, the Board remanded the case to 
the RO in March 1998 for review and consideration of an 
ancillary issue.  That was accomplished, and the case was 
returned to the Board in February 1999 for final appellate 
consideration.


FINDINGS OF FACT

1.  In October 1984, the veteran and his ex-wife purchased a 
home with a home loan which was guaranteed by VA.

2.  In December 1987, the appellant and his ex-wife defaulted 
on their VA guaranteed mortgage.

3.  The veteran did not dispose, or attempt to dispose of, 
the real property in question.

4.  The Secretary of Veterans Affairs filed a foreclosure 
petition on the secured property in May 1992; a sheriff's 
sale subsequently was held during the following August.

5.  In December 1993, the appellant agreed to a Deficiency in 
the amount of $40,000, and a Deficiency Judgment in that 
amount was obtained during the following month.

6.  The Committee has waived the recovery of all of the 
indebtedness except for the amount of $13,709.89. 

7.  The indebtedness in the amount of $13,709.89 was not the 
result of fraud, misrepresentation or bad faith by the 
veteran.

8.  The veteran must be assigned some fault in the creation 
of the overpayment.

9.  Recovery of the loan guaranty indebtedness would not 
subject the veteran and his family to undue economic 
hardship.

10.  Waiver of the overpayment would result in unjust 
enrichment of the veteran and be contrary to the purpose for 
which the VA loan guaranty program was established. 



CONCLUSIONS OF LAW

1.  After default in payment of the veteran's VA guaranteed 
loan, there was a loss of the property which served as a 
security for that loan.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964(a)(1) (1998).

2.  Recovery of the loan guaranty indebtedness in the amount 
of $13,709.89 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.964(a)(2)(3), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed and that the case 
is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).

The veteran has questioned the validity of the indebtedness 
now at issue; in effect, he contends that he should be 
granted a retroactive release of liability, thereby negating 
the debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Such a release contemplates the existence of a 
transferee to whom the veteran-borrower had transferred the 
real property; the transferee need only appear to be 
acceptable at the time, despite subsequently defaulting on 
the assumed loan.  See 38 U.S.C.A. § 3713(b) (West 1991); 
38 C.F.R. § 36.4323(g) (1998).  However, in the instant case, 
the veteran did not attempt to transfer all of the 
liabilities that he had assumed to an apparently acceptable 
transferee; instead, the veteran allowed the property to 
lapse into default.  As such, the provisions regarding 
release of liability, either retroactively or otherwise, are 
not for consideration, and the Board finds that the 
indebtedness at issue was properly created.

Moreover, the facts in this case are not in dispute.  The 
veteran and his previous spouse obtained a VA guaranteed home 
loan in October 1984, and utilized the proceeds of the loan 
to purchase real property which was used as security for the 
loan.  Integral to the loan agreement was that they would 
indemnify VA for any loss resulting from a subsequent default 
and foreclosure on the subject property.  The veteran then 
divorced his previous spouse in October 1985.  She continued 
to live on the property until sometime later, when she 
abandoned the property.  The veteran then defaulted on his VA 
home loan in December 1987. Foreclosure subsequently took 
place, and a sheriff's sale was held in August 1993.  The 
appellant then agreed to a deficiency in the amount of 
$40,000 and a judgment to that effect was obtained in January 
1994.

The veteran requested waiver of recovery of the loan guaranty 
indebtedness in January 1995.  The total indebtedness at that 
time was $41,066.56.  The RO subsequently waived all but the 
$13.709.89 currently in dispute.

The veteran's request for waiver of recovery of the instant 
loan guaranty indebtedness was accompanied by a VA Form 20-
5655, Financial Status Report, received on February 9, 1995, 
wherein the veteran reported that his combined monthly net 
income exceeded his total monthly expenses by $186.  However, 
during July of that year, the veteran submitted an updated VA 
Form 20-5655.  This indicated that the veteran and his spouse 
had a combined monthly net income totaling $4,617, and that 
their monthly expenses totaled $5,317.  Of the latter, $2,554 
was allocated for payments on installment contracts and other 
debts.

In reviewing the facts in this case, the RO did not find that 
the veteran was guilty of fraud, misrepresentation or bad 
faith in the creation of the indebtedness.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Since there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the appellant in the creation of the 
indebtedness, no legal bar to the benefit now sought is 
present.  Id.  Thus, the limited question for Board 
consideration is whether recovery of the overpayment would be 
against the principles of equity and good conscience.  See 
38 C.F.R. § 1.963(a).

With respect to any loan guaranteed, insured, or made under 
Chapter 37 of this Title, the Secretary shall...waive payment 
of an indebtedness to the Department by the 
veteran...following default and loss of the property, where 
the secretary determines that collection of such indebtedness 
would be against equity and good conscience. See 38 U.S.C.A. 
§ 5302(b).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  In making such a 
decision, consideration will be given to such things as the 
relative fault of the debtor, and whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  Id.  The indebtedness at issue resulted solely 
from the veteran's failure to meet his monthly mortgage 
obligations.  The veteran apparently became unable to do so 
following his October 1985 divorce from his previous spouse.  
However, the record also indicates that following the 
divorce, the veteran made no attempt to sell the encumbered 
property; instead, his ex-spouse continued to live in the 
house and pay the mortgage until defaulting in December 1987.  
The current indebtedness arose solely from the failure of the 
veteran and his ex-spouse to continue to meet the monthly 
mortgage obligation.  Thus, the veteran clearly was at fault 
in the creation of the debt.

Notwithstanding fault by the veteran, the more pressing 
question is whether collection of the existing indebtedness 
would deprive him and his family of life's basic necessities.  
The latest information of record regarding the veteran's 
income and expenses is reflected in the Financial Status 
Report submitted by him in July 1995.  Therein, he indicated 
that his family's monthly net income totals $4,617, and that 
his monthly expenses total $5,317.  However, certain reported 
expenses appear to be discretionary and reasonably capable of 
reduction without adversely affecting the ability to obtain 
life's basic necessities.  Moreover, approximately $2,554 of 
the monthly expenses reported by the veteran is allocated for 
payments on installment contracts and other debts of a 
personal nature.  The veteran's debt to the Government should 
be given no less deference than his private debts.  The Board 
is compelled to conclude that collection of the indebtedness 
at issue would not deprive the veteran and his family of 
life's basic necessities.  

Further, the Board notes that waiver of the remaining 
overpayment would result in unjust enrichment of the veteran 
and would be contrary to the purpose of VA's loan guaranty 
program.  It has also not been demonstrated that the veteran 
has changed his position to his detriment in reliance on the 
VA benefits in question.  

After reviewing the evidence, the Board must conclude that it 
would not be against the principles of equity and good 
conscience to require the veteran to repay the debt.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

